Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 2, 8, 11-13, 15-16, 18, 20-22, 24, 34, 49, 51-53, 57 and 79 are pending in this application.

Election/Restrictions
Since the conditions for rejoinder are met, the Restriction Requirement between Group I and Group II is withdrawn.  

Response to Amendment
3.	Applicant’s amendment filed 06/08/2021 in response to the previous Office Action (Paper No. 3) is acknowledged.  Rejections of claims 1, 2, 6, 8, 11-13, 15-16, 18, 20-22, 24, 34 and 52 under 35 U.S.C. 103 (item 5) and 35 U.S.C. 112(b) (items 7a-7b) have been obviated.  	

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is recited the treatment of a proliferative disease, an autoimmune disease or an inflammatory disease in general, but the specification is not enabled for such a scope.

A number of factors are relevant to whether undue experimentation would be required to practice the claimed invention, including “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

(1).	Breadth of Claims:  Claim 57 is directed to a method of treating a proliferative disease, an autoimmune disease or an inflammatory disease in general that comprises administering to a subject in need thereof a compound of claim 1 or a pharmaceutically acceptable thereof.  

a.  Scope of use -  The scope of use that applicants intend to claim is very broad.  
all cancers, but also covers precancerous conditions such as lumps, lesions, and polyps.  In addition, it embraces various non-cancerous proliferative disorders such as certain types of restenosis, vascular smooth muscle proliferation associated with atherosclerosis, glomerular nephritis, clonal proliferative disorders including the various Myelodysplastic Syndromes such as Refractory anemias, certain types of abnormal wound healings,  different types of abnormal angiogenisis,  pulmonary fibrosis, macular degeneration, myeloproliferative disorders such as primary polycythemia and myleofibrosis,  and rheumatoid arthritis.  There is no such thing that an agent which is effective against such disorders generally, since they are so diverse, nor is there any reason to think that such an agent could be made to work.
For a compound or genus to be effective against cancer cells generally is contrary to medical science. Cancer is a disease, which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate cancer. There is no common mechanism by which all, or even most, cancers arise.  Accordingly, treatments for a cancer or inhibition of cancer cells are normally tailored to the particular type of cancer cells present, as there is no, and there can be no “magic bullet” against cancer cells generally.



The treatment of “autoimmune diseases” generally would be an unprecedented feat.  For a compound or genus to be effective against “autoimmune diseases” generally is contrary to medical science.  The “autoimmune diseases” are processes which can take place in virtually any part of the body.  There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction.  There are dozens of such diseases, which have fundamentally different mechanisms and different underlying causes.    Known autoimmune disorders include  multiple sclerosis, autoimmune uveitis, rheumatoid arthritis, Addison's disease, thyroiditis, atrophic gastritis, myasthenia gravis, idiopathic thrombocytopenic purpura, hemolytic anemia, systemic lupus erythematosus, primary biliary cirrhosis, Wegener's granulomatosis, polyarteritisnodosa, erythema nodosum leprosum, autoimmune uveitis, Guillain-Barré syndrome (GBS), allergic encephalomyelitis, acute necrotizing hemorrhagic encephalopathy, idiopathic bilateral progressive sensorineural hearing loss, aplastic anemia, pure red cell anemia, polychondritis, scleroderma, Stevens-Johnson syndrome, idiopathic sprue, lichen planus, Crohn's disease, Graves 
There are both chronic and acute “autoimmune diseases”, most of which lack satisfactory treatment.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
Since no compound has shown clinical efficacy against all autoimmune diseases, thus no in vivo or in vitro assay could be validated for the identification of such a general agent.  Applicants' specification logically must lack such assay data.
In fact, there are four basic mechanisms underlying autoimmune disease: 1.  Antibody mediated diseases: a specific antibody exists targeted against a particular antigen (protein), which leads to its destruction and signs of the disease.  Examples are: auto-immune mediated hemolytic anemia, where the target is on the surface of the red blood cell; myasthenia gravis where the target is the acetylcholine receptor in the neuromuscular junction; hypoadrenocorticism (Addison's) where the targets are the cells of the adrenal gland. 2. Immune-complex-mediated diseases: antibodies are produced against proteins in the body.  These combine into large molecules that circulate around the body.  In systemic lupus erythematosus (SLE) antibodies are formed against several Antibody and T Cell-mediated diseases: T cells are one of two types (the other being B-cells), which mediate immune reactions.  Upon exposure to a particular antigen, they become programmed to search for and destroy that particular protein in future.  Once a patient has been exposed to an antigen, he will be able to mount a much faster response to it the next time it encounters it.  This is the basis of vaccination.  Thyroiditis (autoimmune hypothyroidism) seems to be of mixed etiology.  Several target antigens have been identified, including thyroglobulin the major hormone made by the thyroid. Auto-antibodies to antigens in the epithelial cells of the thyroid have also been found.  The thyroid becomes invaded by large numbers of T and B cells as well as macrophages, which are cells that engulf and destroy other cell types.  T cells specifically programmed for thyroglobulin have been identified.  4. Diseases arising from a deficiency in complement: When an antigen and antibody react they may activate a series of serum enzymes (the complement system) whose end result is either the lysis (breakup) of the antigen molecule or to make it easier for phagocytic cells like the macrophages to destroy it.  Patients with deficiencies in enzymes activated early in the complement system develop autoimmune diseases like SLE.  
Thus, with such differing mechanisms, it is not logical that a treatment for autoimmune diseases generally can be found.

Enablement for the scope of “inflammatory disease” generally is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.  Chronic inflammation or "late-phase 
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.
Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation. It establishes that it is not reasonable to any agent to be able to treat inflammation generally.

b. Scope of Compounds -  The scope of the compounds is also broad.  It is apparent that hundreds of thousands of combinations of compounds can be created from the definitions, owing especially to broad scope of A, B and R1-R4.  

(2).	Direction of Guidance: The amount of direction or guidance is minimal.  There is no guidance for the treatment a proliferative disease, an autoimmune disease or an inflammatory disease.  As the rejection states, there is no enablement for the treatment of a proliferative disease, an autoimmune disease or an inflammatory disease in general.  

(3).	State of Prior Art:  There is no evidence of record that compounds structurally similar to these quinolone derivative compounds of Formula I are in use for the treatment of a proliferative disease, an autoimmune disease or an inflammatory disease in general. 

(4).	Working Examples:  Test procedures and data are provided in the specification at pages 153-155, however, there is nothing in the disclosure regarding how this data correlates to the treatment of a proliferative disease, an autoimmune disease or an inflammatory disease in general. 

(5).	Nature of the Invention and Predictability:  The invention is directed to the treatment of a proliferative disease, an autoimmune disease or an inflammatory disease 

(6).	The Quantity of Experimentation Necessary:  Immense, because so many proliferative disease, autoimmune diseases or inflammatory diseases are covered; see part (1).

(7).	The Relative Skill of Those in the Art:  The relative skill is extremely very low. To 

this day, there is no magic bullet that can treat a proliferative disease, an autoimmune disease or an inflammatory disease in general. 

In order to overcome this rejection, it is recommended that applicants recite specific diseases.

Allowable Subject Matter
6.	Claims 1, 2, 8, 11-13, 15-16, 18, 20-22, 24, 34, 49, 51-53 and 79 are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 12, 2021